ORDER
PER CURIAM.
Larry Brooks appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We previously affirmed his convictions for first-degree murder and armed criminal action, sections 565.020 and 571.015, RSMo 2000, respectively. State v. Brooks, 75 S.W.3d 297, 298 (Mo.App.E.D.2002). He now asserts his trial counsel rendered ineffective assistance by omitting a valid argument from his motion for new trial.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).